Citation Nr: 0618397	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  00-22 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the fracture of 
the right fifth metatarsal with arthritis of the toes, 
currently rated as 10 percent disabling. 
 
2.  Entitlement to an increased rating for degenerative 
arthritis of the right knee with chondromalacia, varus 
deformity, currently rated as 10 percent disabling. 
 
3.  Entitlement to an increased rating for degenerative 
arthritis of the left knee with chondromalacia, varus 
deformity, currently rated as 10 percent disabling. 
 
4.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently rated as 10 percent 
disabling. 
 
5.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently rated as 20 percent 
disabling.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 through 
September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In September 2005 the issue of entitlement to service 
connection for degenerative joint disease of the right 
shoulder was remanded for additional development.  Service 
connection has since been granted; thus, that issue is no 
longer before the Board.  Entitlement to an increased rating 
for fracture of the right fifth metatarsal with arthritis of 
the toes was also remanded and is now again before the Board 
for appellate review.

The issues of entitlement to an increased rating for the 
right knee, left knee, cervical spine, and lumbar spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
In March 2006, the veteran's accredited representative raised 
the issue of whether the veteran is entitled to a total 
disability rating based upon individual unemployability 
(TDIU).  Since a determination of entitlement to TDIU 
benefits rests on impairment caused by service connected 
disability, resolution of this matter must be deferred until 
the claims discussed in the decision and remand below are 
decided.


FINDINGS OF FACT

The veteran's service connected fracture of the right fifth 
metatarsal with arthritis of the toes is no more than 
moderate in nature.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for fracture of the right fifth metatarsal with arthritis of 
the toes have not been met.  38 U.S.C.A. § 1155 (West 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for the fracture 
of his right fifth metatarsal with arthritis of the toes.  He 
contends that his disability is at least moderately severe 
and warrants a rating greater than the 10 percent now in 
effect.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Generally, a disability must be 
considered in the context of the whole recorded history.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown,  
7 Vet. App. 55 (1994).  

The veteran's service-connected right fifth metatarsal 
disability is rated as 10 percent disabling under 38 C.F.R. § 
4.71a, DC 5284.  A 10 percent rating is provided for foot 
injuries that are moderate in degree.  The next higher 
evaluation of 20 percent requires moderately severe foot 
injury. 

A higher disability evaluation may also be warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45.  Also see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  DeLuca held that diagnostic codes 
pertaining to range of motion do not subsume  
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in  
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  

Functional loss contemplates the inability of the body to 
perform the normal working movements with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  

Consideration should be given to factors listed in 38 C.F.R. 
§ 4.45, including less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The veteran has stated throughout the course of this appeal 
that he has pain daily that is associated with his service 
connected right fifth metatarsal.  At the November 2005 VA 
examination, he reported that weight bearing aggravates the 
foot and that he cannot stand for a long time without feeling 
pain.  At the examination, the veteran again reported having 
pain daily.  On examination of the right foot, pain on the 
lateral and plantar aspect of the fifth metatarsophalengeal 
joint was noted, although no gross deformities were reported.  
Range of motion was painful, but normal, with no crepitus or 
clicking.  X-ray showed a slightly displaced, but completely 
healed fifth metatarsal distal shaft fracture.  The examiner 
reported some joint space narrowing and unequalness of the 
joint space, and diagnosed mild degenerative joint disease.  

The examiner reported that there is an additional 10 degrees 
of range of motion lost due to pain after repeated use.  The 
examiner stated that there was no abnormal weight bearing, 
but that there is functional limitations with standing and 
walking long distances.  There was no evidence of weakened 
movement or excessive fatigability or incoordination.  Based 
upon this examination, the doctor opined that the veteran's 
right foot disability is moderate in nature.  This assessment 
took into consideration the veteran's increased pain on 
motion.

After carefully considering all applicable statutory and 
regulatory provisions, including 38 C.F.R. §§ 4.40, 4.45, and 
4.59, as well as the holding in DeLuca regarding functional 
impairment attributable to pain, the veteran's disability 
most closely approximates a moderate degree of disability 
and, therefore, warrants a 10 percent rating.  Although the 
veteran has significant pain on motion, a 20 percent 
disability rating considers the veteran's functional loss, 
pain, and weakness resulting from his disability.  The VA 
examiner who evaluated the veteran in November 2005 discussed 
range of motion with and without consideration of the 
veteran's pain, and reported that there is no evidence of 
weakness.  The examiner did not find that the veteran had 
limitation of motion that would be great enough to consider 
moderately severe and meet criteria for a higher disability 
rating.

In reaching this conclusion, the overall disability picture 
demonstrated by the record was considered to arrive at the 
appropriate level of functional impairment and to provide for 
fair compensation in this case, particularly in light of the 
fact that the veteran's disability is manifested largely by 
limitation of motion due to pain.  Because the disability is 
moderate in nature, a rating higher than 10 percent disabling 
is not warranted.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA's May 2003 letter to the veteran gave him adequate notice.  
It notified him of the evidence necessary to establish an 
increased rating, of what evidence he was expected to 
provide, and what VA would obtain on his behalf.  The letter 
also informed the veteran that it is his responsibility to 
make sure that VA receives all records for his claim.  
Because this letter met the elements of  
38 C.F.R. § 3.159(b)(1), it satisfied VA's duty to notify.  
Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2005); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements, his service and VA medical 
records, and several VA examination reports.  VA also 
afforded the veteran a hearing in this matter.  The veteran 
has not notified VA of any additional available relevant 
records with regard to his claim.  As such, VA met its duty 
to assist.

In light of the denial of the veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A disability rating greater than 10 percent is denied for 
fracture of the right fifth metatarsal with arthritis of the 
toes.


REMAND

The veteran is seeking an increased rating for his service-
connected degenerative arthritis of the right knee with 
chondromalacia, varus deformity, currently rated as 10 
percent disabling; for his degenerative arthritis of the left 
knee with chondromalacia, varus deformity, currently rated as 
10 percent disabling; for his degenerative joint disease of 
the cervical spine, currently rated as 10 percent disabling; 
and for his degenerative joint disease of the lumbar spine, 
currently rated as 20 percent disabling.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to give proper notice of the information 
and evidence needed for a degree of disability and for the 
effective date of an award.  Corrective notice is required 
under Dingess/Hartman before the appellant's claim can be 
properly adjudicated.

A remand is also required in order to afford the appellant a 
RO hearing pursuant to the request found in his VA Form 9, 
which was timely filed in March 2006.  Clarification as to 
the type of hearing he desires is necessary since on the form 
9 he asked for a BVA hearing at the local VA office and on an 
attached form, he requested a hearing at the RO before a 
Decision Review Officer.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duties to 
notify and assist the veteran, including 
supplying corrective notice compliant with 
Dingess/Hartman v. Nicholson,  
19 Vet. App. 473 (2006).  The corrective 
notice should also request that the 
veteran submit to VA any pertinent 
evidence in his possession pursuant to 
 38 C.F.R. § 3.159(b)(1) (2005). 
 
2.  Ask the veteran to clarify his request 
for a VA hearing as to issues addressed by 
this remand.  Schedule the appropriate 
hearing for the veteran and provide him 
and his representative reasonable advance 
notice of the date, time, and location of 
the hearing

The purpose of this REMAND is to ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B,  
7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


